DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 recites the limitation "the logic circuitry".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-8, 11-15, and 17-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Takeda et al (Pub 2019/0205742, further referred to as Takeda)
As to claim 1, Takeda teaches a reservoir (fig 2), comprising: a random network of a plurality of oscillator components (130) configured to receive input data (input data) and produce one or more output signals (output to (210) which is output to 220); and a feedback loop (220, 230, 240) coupled to 
As to claim 2, Takeda teaches wherein the optimal operating point of the network is based on one or more operating parameters of the network that include at least one of: temperature; an error rate (paragraphs 43-45); a bias voltage or current; an optical illumination; and a link strength between nodes of the network.
As to claim 3, Takeda teaches the wherein the feedback loop further comprises at least one filter (230) configured to detect the one or more parameters (paragraph 43) of the output and the circuitry is configured to determine that the one or more detected parameters is: at a pre-determined optimal threshold; or within a pre-determined optimal range (paragraph 43).
As to claim 4, Takeda wherein the one or more parameters include at least one of: 
an output amplitude; an error rate (paragraph 43); a noise level of the output; and a frequency distribution of the output 
As to claim 6, Takeda teaches wherein the network of oscillator components further comprises a memory (fig 10, 560) component and the circuitry of the feedback loop (580) is configured to regulate an internal time scale of the memory component based upon a perceived task of the network (paragraph 127).
As to claim 7, Takeda teaches the output of the network upon which the optimal operating point is based is at least in part a response to a mock signal generated (Training data) by the circuity as an input to the network.
As to claim 8, Takeda teaches using logic circuitry (160) is configured to determine a type of the mock signal based upon a perceived task of the network (paragraph 30).


As to claim 11, Takeda, wherein each of the plurality of oscillator components comprises a substantially metallic and non-conductive insulator material (paragraph 116, the components will have metallic and non-conductive insulator materials).
As to claim 12, Takeda teaches a feedback system for a reservoir (fig 2), comprising: 
a first network of a plurality of oscillator components (fig 5, 520, 540)) configured to receive a set of input data (input signal) and produce one or more output signals (output of 540);
 a second network of a plurality of oscillator components (582 and 586)) configured to receive a set of input data (from (560) and produce one or more output signals (output of 586)), the second network being identical to the first network (paragraph 128-130); a feedback loop (220, 230, 240) coupled to an output of the network (160) the feedback loop comprising circuitry configured to establish and maintain an optimal operating point of the network based upon the output of the first and second network (paragraphs 44-46).
As to claim 13, Takeda teaches the wherein the feedback loop further comprises at least one filter (230) configured to detect the one or more parameters (paragraph 43) of the output and the circuitry is configured to determine that the one or more detected parameters is: at a pre-determined optimal threshold; or within a pre-determined optimal range (paragraph 43).
As to claim 14, Takeda teaches the output of the network upon which the optimal operating point is based is at least in part a response to a mock signal generated (Training data) by the circuity as an input to the network. 
As to claim 15, Takeda teaches using logic circuitry (160) is configured to determine a type of the mock signal based upon a perceived task of the network (paragraph 30).

As to claim 18, Takeda teaches a feedback system for a reservoir (fig 2), comprising: 
A bipartite random network of a first segment of oscillator components (fig 5, 520, 540)) configured to receive a set of input data (input signal) and produce one or more output signals (output of 540);
 a second segment of oscillator components (582 and 586)) configured to receive a set of input data (from (560) and produce one or more output signals (output of 586)), the second network being identical to the first network (paragraph 128-130); a feedback loop (220, 230, 240) coupled to an output of the network (160) the feedback loop comprising circuitry configured to establish and maintain an optimal operating point of the network based upon the output of the first segment of oscillator components (paragraphs 44-46).
As to claim 19, Takeda teaches the wherein the feedback loop further comprises at least one filter (230) configured to detect the one or more parameters (paragraph 43) of the output and the circuitry is configured to determine that the one or more detected parameters is: at a pre-determined optimal threshold; or within a pre-determined optimal range (paragraph 43).
As to claim 20, Takeda teaches the output of the network upon which the optimal operating point is based is at least in part a response to a mock signal generated (Training data) by the circuity as an input to the network which uses logic circuitry (160) is configured to determine a type of the mock signal based upon a perceived task of the network (paragraph 30).



Allowable Subject Matter
Claims 5, 9, 10, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
None of the cited prior art teach or suggest each oscillator containing a feedback loop as is recited in claim 5, and the components used as is recited in claims 9, 10, and 16.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sasaki (Pub 2021/0351232) teaches modifying a reservoir.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY M SHIN whose telephone number is (571)270-7356. The examiner can normally be reached M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/JEFFREY M SHIN/Primary Examiner, Art Unit 2849